Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response received on 3/14/2022  has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on  2022 March 14 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has amended the claims and has argued that the prior art does not teach the claimed limitations.  ON page 10, the applicant recites claim 1 as amended, then on page 11, the applicant argues that Puah does not disclose the “different targets”.  IN particular, the applicant states that  “in the case where balls or pins in Pauh correspond, “arguendo, to the ‘different targets’ of the present application, Pauh does not disclose that ‘each imaging unit of a plurality of imaging units individually images a plurality of different targets that are a same type of target.’”  
The examiner disagrees.  As can be seen in the cited figures 2 and 3, Puah discloses that each imaging unit, i.e. items 10 and item 12 of fig 2 and 3, of a plurality of imaging units (fig. 2, 3 contain plurality of imaging units) individually images a plurality of different targets, the plurality of different targets being the many different balls and pins (fig. 3, item 14), that are a same type of target, a ball or a pin (fig. 3, fig. 4).  Judging from the figures provided by the applicant on page 12, the examiner believes the applicant is interpreting the claim language as more limiting than is actually claimed.  Perhaps the applicant is interpreting “different” as a set of targets that is not imaged the other camera?  This is not currently claimed, and the examiner must take the broadest reasonable interpretation of the claim.  If the applicant wishes for such a limitation to be considered, the applicant must provide such language in the claim. 
On page 11, the applicant further argues that the different targets of Puah “may not be ‘individually’ inspected, measured, or recognized and determined imaged each of the plurality of different targets by pieces of individual image processing’.  This is because the image data of the ‘two side views of surface curvature of each of the protrusions’ are processed as related with each other, such as for determining the location of each protrusion in the rectified coordinate system, to realize 3-dimensional vision”.
The examiner disagrees.  Again, the applicant is interpreting the claim to be more limiting that what is actually claimed. The claims do not require that the images are not related to each other, only that each of the plurality of targets are each individually inspected/ measured/ recognized and determined.  If the applicant wishes for the claim to be interpreted as argued, seemingly that each image from each camera is inspected/ measured/recognized and determined independent from the other image, the applicant must provide the limitation in the claim.  However, even so, depending on how the applicant provides the limitations in the claim language, it is noted that Puah could disclose such a limitation in col. 4, lines 16-17.
On page 12, the applicant discloses figures that show the difference in the invention and Puah.
Such differences should be provided in the claim limitations to be considered in the claims.
On page 12-13, the applicant argues that Puah does not disclose the first image processing step, since calibrating may not be considered as an image processing step for captured images of targets. The applicant further argues that rectifying the images is not individually correct image deterioration.
The examiner disagrees. The examiner does not state that the calibration is the first image processing step.  The first image processing step is that of col. 4, lines 12-13, step e, in which the images are rectified, and thus processed.  The calibration explains how images are rectified.  Furthermore, individually rectifying the images is individually correcting image deterioration, i.e. the deterioration of the image caused by the camera, for instance, focal length, optics center, distortion coefficients, and cell size (col. 4, lines 22-24).
On pages 13-15, the applicant argues that the images of the object imaged by cameras are processed together to determine the location of the object.
The examiner disagrees, as explained above.  The applicant does not claim that the images are not processed together.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 11, 13, 16, 17 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent No. 8885040 (Puah et al).
Regarding claim 13, Puah et al discloses an image processing method comprising: a first image processing step of individually acquiring pieces of image data (col. 3, lines 49-52, col. 4, lines 8-11) of a plurality of different targets that are a same type of target, i.e. balls or pins (fig. 4, col. 1, lines 20-24) imaged by each imaging unit of a plurality of imaging units (fig. 2, items 10, 12) from each of the plurality of imaging units (fig. 2, items 10,12 each image item 14) to individually correct image deterioration caused by each of the imaging units by pieces of image processing (col. 3, lines 54-61, col. 4, lines 12-13) with respect to the pieces of image data of each of the plurality of different targets, since the pieces of image data of the different targets are rectified (col. 4, lines 12-13), the plurality of different targets having substantially same shapes and/ or substantially same appearances, like a ball (col. 1, lines 20-24); and a second image processing step of individually acquiring the pieces of image data of each of the plurality of different targets after a correction in the first image processing step (col. 4, lines 12-24, in which the rectified images are acquired and processed) to individually inspect, measure, or recognize and determine imaged each of the plurality of different targets by pieces of individual image processing with respect to each pieces of image data (col. 4, lines 15-22), wherein the first image processing step individually corrects the pieces of image data acquired from the plurality of imaging units such that results of an inspection, a measurement, or a recognition  in the second image processing step match within a desired range, the desired range of the image plane of the cameras (col. 4, lines 12-15).
Claims 1, 9 and 17 are is rejected for the same reasons as claim 13. Thus, the arguments analogous to that presented above for claim 13 are equally applicable to claims 1, 9 and 17. Claim 13 distinguishes from claim 1 and 9 only in that claims 1 and 9 are system with imaging units that acquire the pieces of image data and a processor claim, and device with a processor claim, respectively, that do not specify the results are of the inspection, measurement or the recognition. Claim 13 distinguishes from claim 17 only in that it is a method claim instead of a computer readable medium claim. Since Puah et al teaches all of the limitations, and Puah et al teaches further the feature, of a device/ system (fig. 3) with processing units (fig. 3, item 50) and imaging units that acquire the image data (fig. 3, item 10, 12) and a non-transitory computer readable medium (col. 9, lines 21-24), prior art applies.
Regarding claim 21, Puah et al discloses in a case where each imaging unit of the plurality of imaging units, capturing a same wavelength range, since the units are the same type of cameras capturing the same light data from different angles (fig. 2), individually image the plurality of different targets , i.e. balls or pins (fig. 4, col. 1, lines 20-24), that have substantially same shapes and/or substantially same appearances, like a ball (col. 1, lines 30-24), the first image processing unit individually corrects the pieces of image data acquired from the plurality of imaging units such that results of the second image processing unit match within a desired range, the desired range of the image plane of the cameras (col. 4, lines 12-15).
Regarding claim 22, Puah et al discloses in a case where each imaging unit of the plurality of imaging units, having a same type of imaging lens and camera body (fig. 2), individually image the plurality of different targets , i.e. balls or pins (fig. 4, col. 1, lines 20-24), that have substantially same shapes and/or substantially same appearances, like a ball (col. 1, lines 30-24), the first image processing unit individually corrects the pieces of image data acquired from the plurality of imaging units such that results of the second image processing unit match within a desired range, the desired range of the image plane of the cameras (col. 4, lines 12-15).
Regarding claim 3, Puah et al discloses the first image processing unit individually corrects image deterioration caused by an optical system provided in each of the imaging units by pieces of image processing, image deterioration caused by the cameras and represented interior parameters (col. 3, lines 54-55) and rectified (col. 4, lines 12-15).  
Claims 11, 16 and 20 are rejected for the same reasons as claim 3.  Thus, the arguments analogous to that presented above for claim 3 are equally applicable to claims 11, 16 and 20.  Claims 11, 16 and 20 distinguish from claim 3 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4- 7, 10, 12, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Puah et al in view of U.S. Patent Application Publication NO. 20190378259 (Prokoski).
Regarding claim 2, Puah et al discloses all of the claimed elements as set forth above and is incorporated herein by reference.  Puah et al further discloses the processor is further configured to: individually acquire the pieces of image data from the plurality of imaging units to individually correct and uniformize a variation in image quality occurring due to a difference in an imaging environment by pieces of image processing by rectifying the image due to the variation of relative pose or exterior parameters (col. 3, lines 55-57).
Puah et al does not disclose expressly that the first image processing unit individually acquires the pieces of image data after the correction from the third image processing unit to individually correct image deterioration caused by each of the imaging units by pieces of image processing.  Puah et al simply groups the processing in one step instead of having a third processing unit that rectifies each “problem” separately.
Prokoski et al discloses the first image processing unit individually acquires the pieces of image data after the correction from the third image processing unit to individually correct image deterioration caused by each of the imaging units by pieces of image processing, since Prokoski discloses first carrying out intrinsic calibration (page 9, paragraph 106) and then after correction by the third image processing unit for intrinsic calibration, performing extrinsic calibration as the first image processing unit (page 9, paragraph 108).  
Puah et al and Prokoski et al are combinable because they are from the same field of endeavor, i.e. sensor calibration.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to separately calibrate the images.
The suggestion/motivation for doing so would have been to provide a more robust system by having direct results from each variable.
Therefore, it would have been obvious to combine the system of Puah et al with Prokoski to obtain the invention as specified in claim 2.
Regarding claim 5, Prokoski discloses the processor is further configured to: set a parameter of the image processing performed by the first image processing unit, as a parameter setting unit, that which sets parameters in page 39, paragraph 548-557, wherein the parameter setting unit sets the parameter based on the results of an inspection, a measurement, or a recognition by the second image processing unit in the calibration process disclosed in page 8, paragraph 92, page 39, paragraph 547.  
Claims 4 and 6 are rejected for the same reasons as claims 3 and 5, respectively. Thus, the arguments analogous to that presented above for claims 3 and 5 are equally applicable to claims 4 and 6. Claims 4 and 6 distinguish from claims 3 and 5 only in that they have different dependencies, all of which have been previously
rejected. Therefore, prior art applies.
Regarding claim 7, Prokoski discloses the parameter setting unit optimizes the parameter based on a change in the results of the second image processing unit in a case where the parameter is changed by recalibrating and thus changing parameters based on a change in the modified distance calculations in re-calibration images (page 9, paragraph 101).
Claims 10 and 12 are rejected for the same reasons as claims 2 and 5, respectively. Thus, the arguments analogous to that presented above for claims 2 and 5 are equally applicable to claims 10 and 12. Claims 10 and 12 distinguish from claims 2 and 5 only in that they have different dependencies, all of which have been previously rejected. Therefore, prior art applies.
Regarding claim 14, Prokoski discloses a third image processing step of individually acquiring the pieces of image data from the plurality of imaging units to individually correct and uniformize a variation in image quality occurring due to a difference in an imaging environment by pieces of image processing, the intrinsic calibration that corrects the variation due to environment (page 9, paragraph 107, page 8, paragraph 92}, wherein the first image processing step is executed after the third image processing step, i.e. the extrinsic calibration being the processing of the first image processing unit (page 9, paragraph 108}.
Claim 15 is rejected for the same reasons as claim 5. Thus, the arguments analogous to that presented above for claim 5 are equally applicable to claim 15. Claim 15 distinguishes from claim 5 only in that they have different dependencies, all of which have been previously rejected. Therefore, prior art applies.
Claims 18 and 19 are rejected for the same reasons as claims 2 and 5, respectively. Thus, the arguments analogous to that presented above for claims 2 and 5 are equally applicable to claims 18 and 19. Claims 18 and 19 distinguish from claims 2 and 5 only in that they have different dependencies, all of which have been previously rejected. Therefore, prior art applies.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Puah et al as modified by Prokoski, as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 20150278610 (Renner et al).
Regarding claim 8, Puah et al (as modified by Prokoski) discloses all of the claimed elements as set forth above and is incorporated herein by reference.
Puah et al (as modified by Prokoski) does not disclose expressly the parameter setting unit optimizes the parameter by a gradient method.
Renner et al discloses the parameter setting unit optimizes the calibration parameter by a gradient method (page 2, paragraph 20}.
Puah et al (as modified by Prokoski) and Renner are combinable because they are from the same field of endeavor, i.e. calibration.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to a gradient method for calibrating parameters.
The suggestion/motivation for doing so would have been to provide a more robust, faster system by focusing on edges.
Therefore, it would have been obvious to combine the system of Puah et al (as modified by Prokoski) with Renner et al to obtain the invention as specified in claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                             4/11/2022